DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1 is cancelled.  Claims 2-4 are amended.  Claim 5 is new.  Claims 2-5 are pending.
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 was found to be allowable because a protective wall that has an amount of protrusion larger than an amount of protrusion of the heat sink protruding from the opening and protects the heat sink protruding from the opening, and wherein the protective wall includes a heat exhaust port that causes convection of heat dissipated by the heat sink.

Claims 4 is allowed as being dependent on claim 2.

Claim 3 was found to be allowable because a protective wall that has an amount of protrusion larger than an amount of protrusion of the heat sink protruding from the opening and protects the heat sink protruding from the opening, and wherein the 

Claims 5 is allowed as being dependent on claim 3.

The closest available prior art Misawa et al. (US PG Pub. 20190129172) discloses a head-up display (HUD apparatus 1 of fig. 1) comprising: a display panel (display element (for example, LCD panel) 33 of fig. 6); a substrate (outer members 36a and 36b of fig. 7) including a light source (LED light source 31a of fig. 7) that illuminates the display panel from a back side (illustrated in fig. 7); a heat sink (heat sink 31b of fig. 7) that dissipates heat transmitted from the substrate (36a and 36b); and a case external case 55 of fig. 2) that accommodates the heat sink (illustrated in fig. 2b), wherein the case (55) includes an opening that exposes at least a part of the heat sink (shown below in the examiners illustration of fig. 2b); however, Misawa fails to teach or render obvious a protective wall that has an amount of protrusion larger than an amount of protrusion of the heat sink protruding from the opening and protects the heat sink protruding from the opening, and wherein the protective wall includes a heat exhaust port that causes convection of heat dissipated by the heat sink.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        1 November 2021